          Case 1:17-cv-01580-LGS Document 270 Filed 10/09/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
                                                              :
                                                              :
                                                              :
 IN RE CHICAGO BRIDGE & IRON                                  :   17 Civ. 1580 (LGS)
 COMPANY N.V. SECURITIES LITIGATION :
                                                              :        ORDER
                                                              :
                                                              :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS on October 6, 2020, Plaintiffs sought leave to file their opposition to

Defendants’ motion for summary judgment and supporting papers under seal and in redacted

form, stating that they have no interest in confidential treatment of the proposed redacted

information but that certain items of information therein were marked “Confidential” by

Defendants during discovery (Dkt. No. 263).

        WHEREAS Individual Rule I.D.3 requires the party with an interest in confidential

treatment to file a letter in support of the motion to seal within two days of such motion,

explaining why it seeks to have certain documents filed in redacted form or under seal.

        WHEREAS Defendants have not filed such letter. It is hereby

        ORDERED that by October 13, 2020, Defendants shall file a letter not to exceed three

pages explaining why Plaintiffs’ motion for summary judgment and supporting papers should be

filed under seal.

Dated: October 9, 2020
       New York, New York
